Memorandum. The order of the Appellate Division is affirmed. The undisputed facts relating to the proceedings during the 17 hearing days spanning approximately one year reveal a pattern of affirmative conduct on the part of the appellants to indicate clear acquiescence in the arbitrator’s conduct, the administrative handling of the arbitrator’s fee in the case, and the manner in which the hearings were conducted. Moreover, there was no prejudice to appellants.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Rabin concur in memorandum; Judge Stevens taking no part.
Order affirmed, without costs.